 PICKWICK KNITTING MILLS, INC.21Pickwick Knitting Mills, Inc.andAlan SchwartzandLeo Finkelstein.Cases 29-CA-2067-1 and 29-CA-2067-2April 23, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn December 8, 1970, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent had en-gaged in certain unfair labor practices alleged in thecomplaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief, and theentire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'Upon the entire record,' including observation of the wit-nesses' demeanor, the following findings and recommenda-tions are made:1.RESPONDENTPickwick Knitting Mills, Inc., herein called Respondent, isa corporation under the laws of the State of New York andis engaged at its plants in New York City in the manufactureand distribution of various garments. It annually ships toout-of-state customers products valued at more than $50,000.It is engaged in commerce under the Act.11.THE UNIONOffice and Distribution Employees'Union, Local 99, Inter-national Ladies'Garment Workers Union,AFL-CIO, here-inafter called the Union,is a labor organization under theAct.111.THE UNFAIR LABOR PRACTICESThe only issue raised by the pleadings is whether Respond-ent discharged Schwartz and Finkelstein because of theirrefusal to join the Union, thereby violating Section 8(a)(3)and (1) of the Act.A. Sequence of EventsSchwartz and Finkelstein graduated from high school onJune 26. On June 29, Respondent's shipping manager, Olsen,offered summer employment to them and a friend of theirs,Turkenitz. The next day all three reported for work in theshipping and receiving room, and they worked that day, thefirst 3 days in July, and on July 13 and 14. Schwartz andFinkelstein were discharged toward the close of work on the14th. Turkenitz continued to work until the end of August.Respondent is bound by a contract with the Union whichcontains a union-shop clause with a 30-day grace period. TheUnion's shop steward at Respondent's plant is Tulo.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that Respondent,Pickwick Knitting Mills, Inc., Brooklyn, New York, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder.Respondent has excepted to certain of the Trial Examiner's credibilityresolutions. It is the Board's established policy, however, not to overrule aTrial Examiner's credibility resolutions unless, as is not the case here, thepreponderance of all the relevant evidence convinces us that they are incor-rect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3). Respondent also contends that the Trial Examiner was prejudicedas manifested by his conduct of the hearing and his findings of fact basedon the uncorroborated testimony of the Charging Parties. This contentionis not supported by the record. Accordingly we reject it.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The charge herein wasserved upon Respondent on July 16, 1970,' the complaintissued on August 31, and the case was heard on October 27.The only issue litigated related to alleged discriminatory dis-charges. After the hearing a brief was filed by Respondent.`All dates are in 1970,unless otherwise shown.190 NLRB No. 4B.DiscussionAccording to the testimony of Schwartz and Finkelstein,when they were hired by Olsen on June 29 he told them thatthey would have to join the Union, but they would have timeto think about it. Such testimony was to the further effect thaton June 30, their first day at the plant, they were approachedby Union Shop Steward Tulo, who advised that they wouldreceive union cards to fill out; that a few minutes later Olsenasked if they had spoken to Tulo; that, while riding home thatevening in Olsen's car, all three boys were told by him thatthey had to join the Union, but did not have to worry aboutit until after the plant vacation period;' that Olsen's assistant,Zerykier, who was riding with them, suggested that Olsen putthe Union off for the balance of the summer by pretendingthat he had not made up his mind whether to keep the boys;4that early on July 13, Tulo handed all three boys certain cardsand a few minutes later Olsen came on the scene and directedthem to fill them out; that at noon that day, upon ascertainingthat they had not yet complied, Olsen pressed them to signthe cards; and that, while driving them home that evening,Olsen said:Now, listen, boys, I don't want you fooling around withme or Tulo any more ... I told you that you'd have tojoin the union, and I want you to join now. That's all IFor corrections of the transcript, see the order of November 13, 1970.That period extended from July 6 through 12.The Union's contract provided that employees need not join the Union,in any case, before the completion of their trial period. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant to hear about it. When you get in tomorrow, youwill take the cards, you will fill them out, and you willhand them in,and that will be it.Schwartz,as corroborated by Finkelstein,continued that,when he asked what benefits the boys would get from theUnion,Olsen acknowledged that they would get none; thatthe next morning,when Tulo asked about the cards,the boystemporized;and that at noon, when Olsen broached the samematter, they again temporized.According to Schwartz, hewas approached by Olsen at 2 that afternoon,and, whenagain pressed on the point,stated he believed he was entitledto a 30-day grace period,but Olsen retorted that such graceperiod did not apply to summer employees.Later that after-noon both boys, according to their testimony,were sum-moned,together with Turkenitz,to Olsen's office, where theywere advised that he had talked to a union representative,who insisted on their joining the Union immediately, andwere warned that,if they did not comply by 5 that evening,they were not to report for work the next morning. Schwartzadded that about half an hour later Olsen approached him athis work station and reported that Turkenitz had decided tojoin the Union and urged Schwartz to do likewise. Finkelsteinrelated that about the same time the following colloquy oc-curred between him and Zerykier:... and he asked me what my decision was, if I wasgoing to join the Union or not.And I said that Iwouldn't. And he asked me why, and I said that it's theprinciple of it, and I believe we have thirty days, and I'dlike to wait.And he spoke to me, you know,like hecared, and like it was, you know,he was very kind aboutit.He said that principle means nothing in life. And thatin later life you learn that principles really don'tmatter.It's just, if you need the money, you are going to work.... I said at this time that...Itwasn't a matter of lifeor death whether I get the money from working, andthat I would rather stand up on my principles.'Both boys declared that they did not return to work afterJuly 14 because of their unwillingness to comply with Olsen'saforedescribed ultimatum conditioning their continued em-ployment on joining the Union.Olsen denied that he delivered such an ultimatum or thathe at any time made any reference to the Union,except foradvising the boys on June 29 that they would have to join itafter 30 days. However,he admitted that at some time beforetheir discharge he was told by Tulo that the boys had beengiven union cards, which they had not signed,but he pro-fessed not to know why Tulo would mention this to him,insisting that Tulo had never before discussed such a matterwith him.According to Olsen, the sole reason for the discharge of theboys was their unsatisfactory performance on the job,includ-ing their tendency to fraternize at work and to indulge inexcessive conversation and various mistakes made by them intheir work.Zerykier confirmed much of Olsen's testimonyabout the boys' shortcomings and that he had complained toOlsen on that score.' However, while he had no apparentdifficulty in recalling the nature of their derelictions,Zerykier,when asked about the various discussions of theUnion ascribed to him by the youths,vacillated between pleasof lack of recollection and firm denials.'Finkelstein,also, averred that the day before,in appealing to him to jointhe Union,Olsen had cited the fact that the carfare that Olsen was savingfor Finkelstein by driving him to and from work would more than cover thecost of joining the Union.6Two other employees,Henry and Dsilser,gave some testimony aboutsuch shortcomings, as observed by them,but there was no evidence thatthey reported these matters to Olsen.Schwartz and Finkelstein denied most of the misconductwith which they were charged.While it may well be that theirproficiency during their first 6 workdays left something to bedesired,I am satisfied that this was not the true reason fortheir discharge.As between them and Respondent's witnessesthere is little difficulty in resolving credibility.Not only wasImore favorably impressed by the boys'demeanor,but therewas also present here another factor which merits some com-ment. To reject their testimony about their various conversa-tions with Olsen and Zerykier one would have to credit theseteenagers with the imagination and inventiveness of a Dick-ens, particularly when one considers Finkelstein'safore-quoted account of his conversation with Zerykier on July 14,in which the boy affirmed his devotion to the principle of the30-day grace period and the older man gave him the fatherlyadvice to compromise with his principles and join the Union.'Thus, even apart from considerations of demeanor and thevarious matters cited above reflecting on the credibility ofOlsen and Zerykier,eone would be predisposed to believe theyouths solely by reason of the circumstantiality and spon-taneity of their testimony.I find,therefore,that Respondent discharged Schwartz andFinkelstein because they refused to join the Union,therebyviolating Section 8(a)(3) and (1) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act, I shall recommend that it be directed to cease anddesist therefrom and take appropriate,affirmative action.'Itpasses understanding,also, how the boys would know about therather unusual"trial period" provision in the Union's contract (see in. 4,above),which provision was apparently alluded to by Zerykier in his re-marks to Olsen on June 30,as reported by them.Namely,the aforenoted vacillations of Zerykier and Olsen's admissionthat Tulo reported to him that the boys had not signed the union cards,coupled with Olsen's implausible insistence that he had no idea whatprompted Tulo to make that report. The boys'version,on the other hand,offers a logical explanation therefor.Although, according to Schwartz and Finkelstein,Turkenitz was presentat most of the disputed conversations about joining the Union,neither sidecalled him as a witness.The General Counsel explained that he did not doso because Turkenitz had proved uncooperative when approached by aBoard investigator.Respondent offered no explanation for its failure to callhim.Itmay not be out of order to comment at this point on the plight ofRespondent.It obviously had nothing to gain by insisting that the boys jointhe Union immediately,and there is no reason to doubt that,as Olsen toldthe boysand as Tulo's conduct indicates,Olsen wasmerelyyielding to unionpressure.Thus,it appears that, after playing the good Samaritan by givingthe boys jobs and providing them with free transportation to and from work,Olsen ended up as the ostensible villain in the piece,whereas the Unionescaped scot free.(While there was nothing in the Board's procedures toprevent Respondent,itself,from filing a charge against the Union, and itmay still do so, the realities of labor relations in the garment industry wouldprobably preclude such a course.)It it regrettable that in a case like this theBoard has no choice but to proceed only against the party named in thecharge. PICKWICK KNITTING MILLS, INC.Having found that Respondent discriminated againstSchwartz and Finkelstein by discharging them,I shall recom-mend that it be ordered to make them whole for any loss ofearnings which they may have incurred as a result of Respon-dent's unfair labor practices.To said loss of earnings shall beadded interest at the rate of 6 percent per annum as providedinIsis Plumbing&Heating Co.,138 NLRB 716. Since it isclear from the record that, had they not been discharged,their employment would have ended,in any event, at thebeginning of the next school term when they entered collegeno order of reinstatement will be recommended.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and inoperations affecting commerce within the meaning of Section2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discharging employees because of their refusal to jointhe Union before the expirationof the 30-daygrace period inthe Union's contract,Respondent violated Section 8(a)(3)and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.RECOMMENDED ORDER'°Upon the basis of the foregoing findings of fact and conclu-sions of law,and upon the entire record in this case, it isrecommended that Respondent, Pickwick Knitting Mills,Inc.,New York,New York, its officers,agents, successors,and assigns,shall be required to:1.Cease and desist from:(a)Encouraging membership in Office and DistributionEmployees'Union,Local 99, International Ladies' GarmentWorkers Union,AFL-CIO,or any other union, by discharg-ing or otherwise discriminating against employees because oftheir refusal to join a union, unless such joining is requiredby a valid union-security clause.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section7 of the Act.2.Takethe following affirmative action, which is deemednecessary to effectuate the policies of the Act:(a)Make whole Alan Schwartz and Leo Finkelstein for anyloss of pay suffered by them as a result of the discriminationagainst them, in the manner setforthin "The Remedy"section of the Trial Examiner's Decision herein.(b) Post at its Brooklyn,New York, plant copies of theattached notice marked"Appendix.""Copies of said notice,'° In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes." In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."23on forms provided by the Regional Director for Region 29,after being signed by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(c) Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."" In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify said Regional Director, in writing,within 20 days from the date ofthisOrder,what steps Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self organizationTo form,join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all of these things, exceptas provided in a lawful union-security contract.WE WILL NOTdischarge or otherwise discriminateagainst employees because they refuse to join Office andDistribution Employees'Union, Local 99, InternationalLadies'Garment Workers Union,AFL-CIO, or anyother union, except in accordance with the terms of alawful union-security contract.WE WILL compensate Alan Schwartz and Leo Finkel-stein for any earnings lost by them as a result of theirdischarge on July14, 1970.All our employees are free to join or not to join Office andDistribution Employees' Union, Local 99, International La-dies'Garment Workers Union,AFL-CIO.PICKWICK KNITTINGMILLS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 16 CourtStreet,Fourth Floor, Brooklyn, New York 11201,Telephone212-596-3535.